                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION
                              CASE NO. 4:20-CV-00131-M



 TARGET CONTRACTORS, LLC,           )
                      Plaintiff,    )
                                    )
 V.                                 )                                ORDER
                                    )
 ALL PHASE SOLUTIONS, LLC and       )
 ARGONAUT INSURANCE COMPANY,        )
                        Defendants. )


       This matter is before the court on the Consent Motion to Compel Arbitration and for Stay

of Litigation [DE-25] . On the basis of the consent motion and associated memorandum agreed to

by all parties in this litigation, for good cause shown, and because it appears to the court that the

requirements of the Federal Arbitration Act for a stay of this action pursuant to 9 U .S.C. § 3 have

been satisfied, the court hereby GRANTS the motion.

       IT IS THEREFORE ORDERED:

       1.      That the disputes between Plaintiff Target Contractors, LLC and Defendant All

Phase Solutions, LLC be referred to arbitration with the American Arbitration Association under

the Construction Industry Arbitration Rules;

       2.      That this litigation be stayed until such time as the arbitration has concluded;

       3.      That any findings and conclusions set forth in a written award of the arbitrator

regarding the amounts, if any, owed by All Phase to Target under the Subcontract, Target's

entitlement thereto, and All Phase's obligation to pay such amounts be binding on the parties,

including Argonaut and USA ex rel. Target, such that Argonaut shall only be bound to such

findings/conclusions and be obligated and required to pay the amounts so awarded, if any, to the


                                                 1

            Case 4:20-cv-00131-M Document 27 Filed 10/08/20 Page 1 of 2
extent such amounts are recoverable from Argonaut under the terms of the Payment Bond and/or

applicable law; and

        4.      That upon conclusion of the arbitration, the parties shall cause the action to be

dismissed or shall move to lift the stay, and, in the event that the court orders that the stay be lifted,

the parties shall have fourteen days from the date of such order to further meet and confer as

required by Rule 26(f) of the Federal Rules of Civil Procedure and present to the court a discovery

plan in accordance with the Rule 26 Report of the Parties' Planning Meeting Form, available on




                                                        2020.2k / ['m~
the district's website.

        so   ORDERED this the     -1:y     ofOctober,


                                                            RIC    RD E. MYERS II
                                                            U.S. DISTRICT COURT JUDGE




                                                    2

             Case 4:20-cv-00131-M Document 27 Filed 10/08/20 Page 2 of 2
